                                                           1    SARAH J. LIS, ESQ.
                                                                Florida Bar No. 70747
                                                           2    AKERMAN LLP
                                                                350 East Las Olas Boulevard, Suite 1600
                                                           3    Fort Lauderdale, Florida 33301
                                                                Telephone:     (954) 463-2700
                                                           4    Facsimile:     (954) 463-2224
                                                                Email: sarah.lis@akerman.com
                                                           5    Pro Hac Vice Application Forthcoming
                                                           6    JESSICA T. TRAVERS, ESQ.
                                                                Florida Bar No. 18129
                                                           7    AKERMAN LLP
                                                                50 North Laura Street, Suite 3100
                                                           8    Jacksonville, Florida 32202
                                                                Telephone:     (904) 798-3700
                                                           9    Facsimile:     (904) 798-3730
                                                                Email: jessica.travers@akerman.com
                                                           10   Pro Hac Vice Application Forthcoming
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           11   DONNA M. WITTIG, ESQ.
                 1635 Village Center Circle, Suite 200




                                                                Nevada Bar No. 11015
                     LAS VEGAS, NEVADA 89134




                                                           12   AKERMAN LLP
AKERMAN LLP




                                                                1635 Village Center Circle, Suite 200
                                                           13   Las Vegas, Nevada 89134
                                                                Telephone:    (702) 634-5000
                                                           14   Facsimile:    (702) 380-8572
                                                                Email: donna.wittig@akerman.com
                                                           15
                                                                Attorneys for Defendants Ca$ino'ssage and
                                                           16   Jennifer Lutsi
                                                           17                                UNITED STATES DISTRICT COURT
                                                           18                                       DISTRICT OF NEVADA
                                                           19   SHAWNA NAYLOR, on behalf of herself and                 Case No.:   2:19-cv-00963-GMN-EJY
                                                                all others similarly situated, an individual;
                                                           20   JASMINE GAMBER, on behalf of herself and
                                                                all others similarly situated, an individual;
                                                           21   SABRINA REEDY, on behalf of herself and all             STIPULATION AND ORDER TO
                                                                others similarly situated, an individual;               EXTEND DEADLINE TO RESPOND TO
                                                           22                                                           COMPLAINT, ECF NO. 1
                                                                                             Plaintiffs,
                                                           23                                                           (Second Request)
                                                                v.
                                                           24
                                                                CA$INO'SSAGE, a Nevada               corporation;
                                                           25   JENNIFER LUTSI, an individual,
                                                           26                                Defendants.
                                                           27

                                                           28
                                                                                                                    1
                                                                50156647;1
                                                           1                 Defendants Ca$ino'ssage and Jennifer Lutsi and Plaintiffs Shawna Taylor, Jasmine Gamber

                                                           2    and Sabrina Reedy, by and through their respective counsel of record, stipulate and agree as follows:

                                                           3                 Defendants' deadline to respond to the complaint was initially August 27, 2019, ECF Nos. 6,

                                                           4    7. The parties stipulated to extend Defendants' responsive pleading deadline to September 17, 2019,

                                                           5    which the Court approved. ECF. No. 17.

                                                           6                 The parties respectfully request a second extension of Defendants' responsive pleading

                                                           7    deadline to October 8, 2019.          The parties have been engaged in settlement discussions since

                                                           8    inception of the lawsuit and wish to continue exploring the possibility of an early resolution without
                                                           9    incurring additional litigation expenses. The request is made in good faith and not for the purpose of
                                                           10   delay.
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           11                DATED September 16th, 2019.
                 1635 Village Center Circle, Suite 200
                     LAS VEGAS, NEVADA 89134




                                                           12
AKERMAN LLP




                                                           13    AKERMAN LLP                                            THE VERSTANDING LAW FIRM
                                                           14    /s/ Donna M. Wittig                                    /s/ Maurice B. Verstanding
                                                                 SARAH J. LIS, ESQ.                                     MAURICE B. VERSTANDING, ESQ.
                                                           15    Florida Bar No. 70747                                  Florida Bar No. 76723
                                                                 350 East Las Olas Boulevard, Suite 1600                9812 Falls Road, #114-160
                                                           16    Fort Lauderdale, Florida 33301                         Potomac, MD 20854
                                                                 Pro Hac Vice Application Forthcoming                   Admitted Pro Hac Vice
                                                           17
                                                                 JESSICA T. TRAVERS, ESQ.                               RANDAZZA LEGAL GROUP, PLLC
                                                           18    Florida Bar No. 18129                                  RONALD D. GREEN, JR., ESQ.
                                                                 50 North Laura Street, Suite 3100                      Nevada Bar No. 7360
                                                           19    Jacksonville, Florida 32202                            2764 Lake Sahara Drive, Suite 109
                                                                 Pro Hac Vice Application Forthcoming                   Las Vegas, NV 89117
                                                           20
                                                                 DONNA M. WITTIG, ESQ.                                  Attorneys for Plaintiffs
                                                           21    Nevada Bar No. 11015
                                                                 1635 Village Center Circle, Suite 200
                                                           22    Las Vegas, Nevada 89134
                                                           23    Attorneys for Defendants
                                                           24                                                    IT IS SO ORDERED.
                                                           25

                                                           26                                                    UNITED STATES MAGISTRATE JUDGE
                                                           27
                                                                                                                  September 18, 2019
                                                           28                                                    DATED
                                                                                                                    2
                                                                50156647;1
